 

 

Exhibit 10.8

 

 

Name of Participant:_________________

 

 

QUINTILES IMS HOLDINGS, INC.

2017 INCENTIVE AND STOCK AWARD PLAN

 

AWARD AGREEMENT

(Awarding Stock Appreciation Rights)

 

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles IMS
Holdings, Inc., a Delaware corporation (the “Company”), and the Participant
named above (the “Participant”) pursuant to the provisions of the Quintiles IMS
Holdings, Inc. 2017 Incentive and Stock Award Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference.

 

WITNESSETH:

 

WHEREAS, the Participant is providing services to the Company or an affiliate or
a subsidiary of the Company, in a capacity described in Section 5(a) of the
Plan; and

 

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of Stock Appreciation Rights (“SARs”) that
may be exercised with respect to all or a portion of the number of whole shares
of Stock of the Company (“Shares”) set forth on Exhibit A hereto, subject to the
terms and conditions set forth in this Agreement and in the Plan.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1.Grant of SARs. Pursuant to the Plan, the Company has granted to the
Participant, on the grant date listed on Exhibit A hereto (the “Grant Date”),
SARs that may be exercised with respect to all or a portion of the number of
whole Shares set forth on Exhibit A hereto, subject to the terms and conditions
set forth in this Agreement and in the Plan.  For the avoidance of doubt, the
total number of Shares underlying the SARs is subject to adjustment pursuant to
Section 10(c) of the Plan. For purposes of this Agreement, if applicable
“Employer” shall mean the affiliate or subsidiary of the Company that employs
the Participant (to the extent the Participant is not directly employed by the
Company).

2.Nature of SARs.  The SARs provide to the Participant a right to receive, upon
exercise of SARs in compliance with this Agreement, payment in Shares.  The
number of Shares that shall be delivered to the Participant upon a valid
exercise of the SARs, before any reduction for withholding taxes in accordance
with Section 15, shall be determined by multiplying (i) times (ii) and dividing
the resulting product by (iii), where:

 

(i)

is the number of SARs being exercised;

 

(ii)

is the excess of (A) the Fair Market Value of one (1) Share on the date of
exercise, over (B) the “Grant Price” per Share set forth on Exhibit A; and

 

(iii)

is the Fair Market Value of one (1) Share on the date of exercise.

Unless otherwise determined by the Company, no fractional Shares will be issued
in payment upon the exercise of the SARs.  The SARs may not be exercised until
they have vested in accordance with the terms of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.Term of SAR. Subject to earlier termination under Section 5 hereof or pursuant
to the Plan, the SARs shall expire on the date specified on Exhibit A hereto
(the “Expiration Date”).  Notwithstanding any other provision hereof or of the
Plan, no SARs shall be exercisable after the Expiration Date.

4.Use of Certain Defined Terms.  Capitalized terms used in this Agreement shall
have the meaning specified in the Plan, unless a different meaning is specified
herein.  The terms set forth below shall have the following meanings:

 

(a)

“Disability” shall mean: (i) If the Participant is a party to an employment or
severance-benefit agreement that contains a definition of “Disability,” the
definition set forth in such agreement shall apply with respect to the
Participant under the Plan for so long as such agreement is in effect; and (ii)
otherwise, a disability that would entitle the Participant to long-term
disability benefits under the Company’s long-term disability plan in which the
Participant participates.

 

(b)

“Employment” shall mean the Participant’s employment by, or service to, the
Company or any of its subsidiaries or affiliates.

 

(c)

“Retirement” shall mean retirement from active Employment after attaining age
65, or after attaining age 55 and completion of at least five (5) years of
Employment with the Company or any of its subsidiaries or affiliates (including
any acquired entity with respect to which the Committee has determined to credit
pre-acquisition service for this purpose.

5.Termination of SARs. Except as otherwise provided herein, the SARs shall
terminate on the earliest to occur of the following:

 

(a)

The Expiration Date.

 

(b)

The 91st day after termination of the Participant’s Employment for any reason
other than one specified in (c) or (d) below.

 

(c)

The 366th day after termination of the Participant’s Employment as a result of
the Participant’s death or  Disability, Retirement or redundancy that is
approved by the Committee for this purpose.

 

(d)

Termination of the Participant’s Employment by the Company or the Employer for
Cause.

6.Vesting Schedule. Except as set forth below or in the Plan, the SARs shall
become vested on the vesting dates set forth on Exhibit A hereto, subject to the
Participant’s continued Employment through the applicable vesting date.  If the
Participant’s Employment terminates for any reason, the SARs, to the extent not
already then vested, will be immediately forfeited and, if the Participant’s
Employment is terminated by the Company or the Employer for Cause, vested SARs
will also be immediately forfeited.

7.Exercise of SAR. The Participant may exercise vested SARs by giving notice (in
such manner as is acceptable to the Company) to the Company of his or her
election to exercise such SARs.  This notice shall set forth the number of SARs
being exercised. For the avoidance of doubt, the Company may in its sole
discretion establish alternative means to exercise vested SARs, including
electronic forms using electronic signatures and interactive voice response
systems using PIN numbers, in a manner directed by the Company, and the SARs
shall be deemed to be exercised upon fulfillment of such alternative means.

Promptly following the date the SARs are exercised as provided for herein,
payment shall be made to the Participant in Shares, in accordance with Section
2.  Payment may be made by issuance of Shares in the name of the Participant and
delivery of such Shares to the Participant or, in the discretion of the Company,
by issuance and delivery of such Shares to a financial institution for the
account of the Participant, or in any other commercially reasonable manner as
may be determined by the Company.

The Participant’s sales or other dispositions of Shares acquired upon exercise
of the SARs will be subject to applicable restrictions under Company policies
applicable to the Participant, including those covering insider trading by
employees.

 

 

--------------------------------------------------------------------------------

 

 

8.Cash Settlement. Notwithstanding any provision in this Agreement to the
contrary, the Company may, in its sole discretion, settle the SARs in the form
of (1) a cash payment to the extent settlement in Shares (i) is prohibited under
local law, or (ii) would require the Participant, the Company and/or the
Employer to obtain the approval of any governmental and/or regulatory body in
the Participant’s country of residence (and/or country of employment, if
different), or (iii) is administratively burdensome; or (2) Shares, but require
the Participant to immediately exercise and sell such Shares to any brokerage
firm and/or third party administrator engaged by the Company to hold the Shares
and other amounts acquired under the Plan (in which case, as a condition to the
grant of the SARs, the Participant hereby expressly and explicitly authorizes
the Company to issue sales instructions on the Participant’s behalf).

9.Non-Transferability of SARs. The SARs may not be transferred, pledged,
hypothecated or assigned except as permitted by Section 10(b) of the Plan.  

10.Restrictions on Shares.  This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required.  The Participant agrees to take all steps
the Committee determines are necessary to comply with all applicable provisions
of federal, state and foreign securities law in exercising his or her rights
under this Agreement.  The Committee may impose such restrictions on any Shares
acquired pursuant to the exercise of the SARs as it deems advisable, including,
without limitation, minimum holding period requirements and/or restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which shares of Stock are then listed and/or traded, or
under any blue sky state or foreign securities laws as may be applicable to the
Shares.  

11.Forfeiture; Recovery of Compensation.

 

(a)

The Committee may cancel, rescind, withhold or otherwise limit or restrict the
SARs or delivery of Shares upon exercise of the SARs at any time if the
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan (including, but not limited to, Section 6 and Section 9
of the Plan).

 

(b)

By accepting the SARs, the Participant expressly acknowledges and agrees that
his or her rights, and those of any permitted transferee of the SARs, under the
SARs, including to any Shares acquired under the SARs or proceeds from the
disposition thereof, are subject to Section 9 of the Plan (including any
successor provision).

 

(c)

[To the extent the Participant is covered by the Quintiles IMS Holdings, Inc.
Change in Control Severance Plan (the “Severance Plan”), adopted on November 5,
2015:  Upon a termination of the Participant’s Employment, the effect of such
termination of Employment on the SARs shall be as set forth in this Agreement,
and by accepting the SARs, the Participant expressly acknowledges and agrees
that the treatment of equity awards upon a termination of employment or service
set forth in Section 5.01 of the Severance Plan, shall not in any respect apply
to the SARs.]

12.Other Undertakings.  To protect the interests of the Company and its direct
and indirect affiliates and subsidiaries (individually, a “QuintilesIMS Company”
and collectively, the “QuintilesIMS Companies”), including the confidential
information of the QuintilesIMS Companies and the confidential information of
their respective customers, data suppliers, prospective customers and other
companies with which the QuintilesIMS Companies have a business relationship,
and in consideration of the covenants and promises and other valuable
consideration described in this Agreement, the Company and the Participant agree
as follows:

 

(a)

The Participant acknowledges and agrees that he or she is bound by the
confidentiality and other covenants contained in one or more restrictive
covenant and confidentiality agreements that he or she has executed with a
QuintilesIMS Company, which covenants and agreements are incorporated herein by
reference and shall survive any exercise, expiration, forfeiture or other
termination of this Agreement or the SARs granted hereunder. The Participant
also acknowledges and agrees that the Company shall be an affiliate for purposes
of such restrictive covenant and confidentiality agreements.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

The Participant acknowledges that the opportunity to participate in the Plan and
the financial benefits that may accrue from such participation, is good,
valuable and sufficient consideration for the following:

 

(i)

The Participant acknowledges and agrees that he or she is and will remain bound
by the non-competition, non-solicitation and other covenants contained in the
restrictive covenant and confidentiality agreement(s) that he or she has
executed with any of the QuintilesIMS Companies to the fullest extent permitted
by law.  

 

(ii)

The Participant further acknowledges and agrees that if the Participant violates
the provisions of an agreement referenced in sub-paragraph (i) above that the
remedies available for breach of any such covenants shall include the
following:  [(x) to the extent then outstanding, the forfeiture of the SARs for
no consideration, and (y) to the extent the SARs have been exercised on or after
the date that is 18 months before Participant’s cessation of Employment, with
respect to the Shares issued upon such exercise (including Shares withheld for
taxes), the Participant shall pay to the Company an amount equal to (A) the
aggregate Fair Market Value of such Shares as of the date of exercise, plus (B)
the excess, if any, of the aggregate proceeds of all sales of such Shares over
the amount described under subsection (A) above.  (For this purpose, the
Participant’s earliest sales of Shares following such exercise will be deemed
sales of the Shares acquired upon such exercise.)]

 

(iii)

The Participant further acknowledges and agrees to the Company’s application,
implementation and enforcement of (a) the policy set forth in Section 12(b)(ii)
of this Agreement and (b) and any provision of applicable law, stock exchange
rule or Company policy relating to cancellation, recoupment, rescission or
payback of compensation and expressly agrees that the Company may take such
actions as are necessary to effectuate such policy (as applicable to the
Participant) or applicable law or stock exchange rule or any other applicable
Company policy without further consent or action being required by the
Participant.  For purposes of the foregoing, the Participant expressly and
explicitly authorizes the Company to issue instructions, on the Participant’s
behalf, to any brokerage firm and/or third party administrator engaged by the
Company to hold Shares and other amounts acquired under the Plan to re-convey,
transfer or otherwise return such Shares and/or other amounts to the
Company.  To the extent that the terms of this Agreement and such policy
conflict, the terms of such policy shall prevail.  

 

(iv)

By accepting the SARs, the Participant consents to one or more deductions from
any amounts any QuintilesIMS Company owes the Participant from time to time in
an aggregate amount equal to all amounts described in subsection (ii) above, to
the extent such deductions are permitted by applicable law.  Any such deduction
from an amount that constitutes a deferral of compensation under Code Section
409A may only take place at the time the amount would otherwise be payable to
the Participant, except to the extent permitted by Code Section 409A.

13.Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth and in the Plan, the terms and
conditions of the Plan and this Agreement shall be binding upon the Participant
and his or her Beneficiaries, heirs, executors, administrators, successors and
assigns.

14.Tax Consequences. The exercise of the SARs and the subsequent disposition of
the Shares may cause the Participant to be subject to federal, state and/or
non-U.S. taxation. The Participant should consult a tax advisor before
exercising the SARs or disposing of the Shares purchased hereunder.

Regardless of any action the Company and/or the Employer takes with respect to
any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), the Participant acknowledges that
the ultimate liability for all Tax-Related Items legally due by the Participant
is and remains the Participant’s responsibility and that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the SARs, including the
grant of the SARs, the vesting of the SARs, the exercise of the SARs, the
subsequent sale of any Shares acquired pursuant to the SARs and the receipt of
any dividends on any such

 

 

--------------------------------------------------------------------------------

 

 

Shares and (b) do not commit to structure the terms of the grant or any aspect
of the SARs to reduce or eliminate the liability for Tax-Related Items.

Prior to the delivery of Shares upon exercise of the SARs, if the Participant’s
country of residence (and/or the Participant’s country of employment, if
different) requires withholding of Tax-Related Items, unless otherwise
determined by the Committee, the Company shall withhold a sufficient number of
whole Shares otherwise issuable upon exercise of the SARs that have an aggregate
Fair Market Value sufficient to pay the Tax-Related Items required to be
withheld with respect to the Shares delivered upon such exercise of the SARs up
to the maximum applicable statutory individual tax rate or rates. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items.  In the event that withholding Shares as
contemplated herein is prohibited or problematic under applicable law or
otherwise may trigger adverse consequences to the Company or the Employer, the
Company and/or the Employer may withhold the Tax-Related Items required to be
withheld with respect to the Shares issuable upon exercise of the SARs in cash
from the Participant’s regular salary and/or wages, or other amounts payable to
the Participant.  In the event the withholding requirements are not satisfied
through the withholding of Shares or through the Participant’s regular salary
and/or wages or any other amounts payable to the Participant by the Employer, no
Shares will be issued to the Participant (or the Participant’s estate) upon
exercise of the SARs unless and until satisfactory arrangements (as determined
by the Committee) have been made by the Participant with respect to the payment
of any Tax-Related Items that the Company or the Employer determines, in its
sole discretion, must be withheld or collected with respect to such SARs.  By
accepting the SARs, the Participant expressly consents to the withholding of
Shares and/or withholding from the Participant’s regular salary and/or wages or
other amounts payable to the Participant as provided for hereunder.  All other
Tax-Related Items related to the SARs and any Shares delivered in payment
thereof are the Participant’s sole responsibility.

15.Participant Data Privacy. As a condition of the grant of the SARs, the
Participant consents to the collection, use and transfer of personal data as
described in this Section 15. The Participant understands that the Company and
its affiliates or subsidiaries hold certain personal information about the
Participant, including but not limited to the Participant’s name, home address,
email address and telephone number, date of birth, social security number,
passport or other identification number, salary, nationality, job title, shares
of Stock or directorships held in the Company, details of all SARs, other Awards
or other entitlement to shares of Stock awarded, cancelled, exercised, vested,
unvested or outstanding in the Participant’s favor for the purpose of managing
and administering the Plan (“Data”). The Participant further understands that
the Company and/or its affiliates or subsidiaries will transfer Data amongst
themselves as necessary for the purposes of implementation, administration and
management of the Participant’s participation in the Plan, and that the Company
and/or any of its affiliates or subsidiaries may each further transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan. The Participant understands that these recipients
may be located in the Participant’s country of residence or elsewhere. The
Participant authorizes them to receive, possess, use, retain and transfer Data
in electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding shares of Stock on the Participant’s behalf to a
broker or other third party with whom the Shares acquired on exercise may be
deposited.

The Participant understands that the Participant may, at any time, view Data,
request information about the storage and processing of Data, require any
amendments to Data or refuse or withdraw the consent herein, in any case without
cost, by contacting in writing his or her local human resources
representative.  Further, the Participant understands that he or she is
providing the consent herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status or service with his or her Employer
will be unaffected; the only consequence of refusing or withdrawing the
Participant’s consent is that the Company would be unable to administer or
maintain Awards granted to the Participant, including the SARs.  Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to receive Awards and participate in the Plan.  For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact his or her local human resources representative.

 

 

--------------------------------------------------------------------------------

 

 

16.Confidentiality. The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediately
family or the Participant’s counsel or financial advisors and agrees to advise
such persons of the confidential nature of the grant of the SARs.  For the
avoidance of doubt, (a) nothing contained in the Agreement or any other
agreement containing confidentiality provisions or other restrictive covenants
in favor of any the Company or any of its affiliates or subsidiaries shall be
construed to limit, restrict or in any other way affect the Participant’s
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity and (b) the Participant will not
be held criminally or civilly liable under any federal or state trade secret law
for disclosing a trade secret (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(ii) in a complaint or other document filed under seal in a lawsuit or other
proceeding; provided that notwithstanding this immunity from liability, the
Participant may be held liable if the Participant unlawfully accesses trade
secrets by unauthorized means.

17.Section 409A; No Deferral of Compensation.  Neither the Plan nor this
Agreement is intended to provide for the deferral of compensation within the
meaning of Code Section 409A.  If the Company determines that this Agreement is
subject to Code Section 409A and that it has failed to comply with the
requirements of that Section, the Company may, at the Company’s sole discretion
and without Participant consent, amend the Agreement to cause the terms and
conditions of the Agreement to comply with Code Section 409A or be exempt from
Code Section 409A.  Notwithstanding the foregoing, in no event shall the Company
or its subsidiaries or affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Code Section 409A.

18.Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the Delaware General Corporation Law, to the extent
applicable, other laws (including those governing contracts) of the State of
Delaware, without giving effect to principles of conflicts of laws, and
applicable federal law.

Any legal proceeding arising out of the Plan or this Agreement shall be brought
exclusively in the federal or state courts located in the State of
Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable federal laws.

 

19.

Miscellaneous.

 

(a)

Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Participant at the last address shown in the
Company’s records, or in either case at such other address as one party may
subsequently furnish to the other party in writing.

 

(b)

Notwithstanding any provisions of this Agreement to the contrary, the SARs shall
be subject to any special terms and conditions for the Participant’s country of
residence (and/or country of employment, if different) set forth in the addendum
to this Agreement (the “Addendum”).  Further, if the Participant transfers
residency and/or employment to another country set forth in the Addendum, at the
time of transfer, any special terms and conditions for such country will apply
to the Participant to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law, rules and regulations or to facilitate the
operation and administration of the SARs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer).  In all circumstances, any applicable
Addendum shall constitute part of this Agreement.

 

(c)

The Company reserves the right to impose other requirements on the SARs, any
Shares acquired pursuant to the SARs and the Participant’s participation in the
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
SARs and the Plan.  Such requirements may include (but are not limited to)
requiring the Participant to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.

 

 

--------------------------------------------------------------------------------

 

 

 

(d)

The issuance of Shares upon exercise of the SARs will be contingent upon the
Company’s receipt of any agreement, statement or other evidence that the Company
and/or the Committee may require to satisfy itself that the issuance of Shares
pursuant to the exercise of the SARs and any subsequent resale of the Shares
will be in compliance with all applicable laws and regulations and with the
requirements hereof and of the Plan.  The determination of the Committee as to
such compliance shall be final and binding on the Participant.  The Participant
shall not be deemed to be the holder of, or to have any dividend or other rights
of a holder with respect to, any Shares subject to the SARs unless and until the
SARs shall have been exercised pursuant to the terms hereof and of the Plan, the
Company shall have issued and delivered the Shares to the Participant in
accordance with this Agreement, and the Participant’s name shall have been
entered as the shareholder of record on the books of the Company (if an
alternative method of delivery is elected by the Company, the Participant will
be required to take appropriate steps to cause any nominee to transfer shares
into the name of the Participant in order for the Participant to become a record
holder of the Shares).  Thereupon, the Participant shall have full voting,
dividend and other ownership rights with respect to such Shares.

 

(e)

This Agreement is subject in its entirety to the provisions of the Plan, which
are incorporated herein by reference.  A copy of the Plan as in effect on the
Grant Date has been furnished to the Participant.  By accepting this award of
SARs, the Participant agrees to be bound by the terms of the Plan and this
Agreement.  In the event of a conflict between the terms and conditions of this
Agreement and the Plan, the Plan shall control, except as expressly provided in
Section 4 herein.

 

(f)

This Agreement, the Addendum (if applicable) and the Plan constitute the entire
understanding between the Participant and the Company regarding the SARs, and
any prior agreements, commitments or negotiations concerning the SARs are
superseded.

 

(g)

Any provision of this Agreement or the Addendum that is deemed invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction and subject
to this Section, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions thereof
in such jurisdiction or rendering that or any other provisions of this Agreement
and the Addendum invalid, illegal, or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.  No
waiver of any provision or violation of this Agreement or the Addendum by the
Company shall be implied by the Company’s forbearance or failure to take action.

 

20.

Acknowledgement and Acceptance.

 

(a)

In accepting the SARs, the Participant acknowledges and agrees: (i) that the
Plan is discretionary in nature and may be amended, cancelled, suspended or
terminated by the Company at any time; (ii) that the grant of the SARs does not
create any contractual or other right to receive future grants of SARs or any
right to continue an employment or other relationship with the Company (for the
vesting period or otherwise); (iii) that the Participant remains subject to
discharge from such relationship to the same extent as if the SARs had not been
granted; (iv) that all determinations with respect to any such future grants,
including, but not limited to, when and on what terms they shall be made, will
be at the sole discretion of the Committee; (v) that participation in the Plan
is voluntary; (vi) that the value of the SARs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract
if any; and (vii) that the grant of SARs is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar benefits.

 

(b)

If the Participant does not want to accept the SARs on the terms and conditions
set out in this Agreement, the Plan and/or any related documents, the
Participant may choose the “Decline” button.  The SARs will then be cancelled
and no other benefit will be due to the Participant in lieu thereof.  If
Participant does not “Decline” the SARs within thirty (30) days from the Grant
Date, the Participant shall be deemed to have accepted the SARs and shall be
deemed to have agreed to the terms and conditions set out in this Agreement, the
Plan and/or any related documents.

 

 

--------------------------------------------------------------------------------

 

 

 

(c)

The grant of the SAR is not intended to be a public offering of securities in
the Participant’s country of residence (and country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the SARs is not subject to
the supervision of the local securities authorities.  No employee of the Company
or any of the Company’s subsidiaries is permitted to advise the Participant on
whether the Participant should acquire Shares by exercising the SAR under the
Plan.  Investment in Shares involves a degree of risk.  Before deciding to
acquire Shares by exercising the SARs, the Participant should carefully consider
all risk factors relevant to the acquisition of Shares under the Plan and the
Participant should carefully review all of the materials related to the SARs and
the Plan.  In addition, the Participant should consult with the Participant’s
personal advisor for professional investment advice.

 

(d)

The Participant acknowledges and agrees that it is the Participant’s express
intent that this Agreement, the Exhibit A, the Addendum (if applicable) and the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the award, be drawn up in English.  If the Participant
has received this Agreement, the Exhibit A, the Addendum and the Plan or any
other documents related to the award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version shall control.

 

(e)

As a condition to the grant of the SARs, the Participant agrees to repatriate
all payments attributable to the Shares and/or cash acquired under the Plan in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if
different).  In addition, the Participant also agrees to take any and all
actions, and consents to any and all actions taken by the Company and its
affiliates and subsidiaries and/or the Employer, as may be required to allow the
Company and its affiliates and subsidiaries or the Employer to comply with local
laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different).  Finally, the Participant agrees to take
any and all actions as may be required to comply with the Participant’s personal
obligations under local laws, rules and regulations in the Participant’s country
of residence (and country of employment, if different).

 

By choosing the “Accept” button, the Participant accepts the SARs as described
above and the terms and conditions set out in this Agreement, the Plan and any
related documents.  Copies of the Plan and such related documents are being
provided to Participant as part of this Agreement.  

 

 

QUINTILES IMS HOLDINGS, INC.

 

________________________________

James H. Erlinger III

Executive Vices President, General Counsel

& Corporate Secretary

 

 

 